Citation Nr: 0707490	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-31 589	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than August 29, 
2002 for the award of service connection for diabetes 
mellitus, Type II.

2.  Entitlement to an effective date earlier than August 29, 
2002 for the award of service connection for coronary artery 
disease (CAD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for diabetes 
mellitus, Type II, and CAD, both effective August 29, 2002.  


FINDING OF FACT

On February 26, 2007 the Board was notified by RO that the 
veteran died in January 2007.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


